Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/292,361 filed on 03/05/2019. The application claims foreign priority of CN201810341876, filed on 04/16/2018.
	
	
Claims Objections
Claims 1 – 14 are objected to because of the following informalities: The phrase “a deep cone copper shaped charge liner” appears to be written backwards. The examiner suggests “a copper, deep cone, shaped charge liner”.  Appropriate correction is required.


	Claim Rejections – U.S.C. § 112
  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically, how to perform/use the method of claim 1 with the steps of extrusion forming, recrystallization, and a high-frequency percussion gradient step. In particular, the ordinarily skilled artisan would not understand from the specification how to perform the high-frequency percussion gradient step of the claim 1 without undue experimentation. 

The following undue experimentation factors have been considered:
Breadth of Claims: The method claimed is broad, and includes the steps of extrusion forming and recrystallization treatment. The extrusion forming is only limited in that it is a multi-pass extrusion and the recrystallization treatment does not require any additional limits on what/how it is performed. In addition, a high-frequency gradient percussion step is performed, which appears to broadly claim a step in which the shaped charge is rapidly (“high-frequency”) contacted in a physical way (“percussion”). While the parameters of the step (“times/min”, force, and “percussion times”) are claimed, the step does not limit what is being done to achieve the claimed parameters. Further, it is unclear (see 112b below) what the “gradient” applies to and whether what is being performed is graded, such as graded frequency or graded percussion force, or whether what is being achieved is graded, such as a graded microstructural quality. Lastly, while the high-frequency percussion treatment is limited to a 
Nature of the Invention: The specification discloses a method of producing a copper, deep cone, shaped charge liner. The specification further describes performing several method steps, including extrusion forming, recrystallization, annealing, and fine shaping (similar to the extrusion forming) as well as a high-frequency percussion gradient step, in order to achieve certain grain sizes and surface roughness/smoothness values. (page 6, middle). 
The State of the Prior Art: The refinement of copper is a well-developed art area and various non-physical (thermal treatments such as annealing, recrystallization) and physical (forging, extrusion, peening) treatments exist that are performed on copper in varying ways to produce diverse results and/or effects, including treatments that would be considered “percussive” in nature, such as peening or forging. These treatments (non-physical and physical) are generally well-known and typically specify the particular parameters that the treatment is being performed with. Further, the steps of the method including extrusion forming and recrystallization (and later, annealing and fine shaping) are well known in the art of producing copper and their effects are well understood. However, a search of the prior art does not contain references in which a “high-frequency percussion gradient” step is performed, making it unclear as to what is actually being done in order to perform said step.  
Level of One of Ordinary Skill: A person of ordinary skill in the art would readily understand the extrusion forming and recrystallization steps being performed, as they are well known in the 
Level of Predictability in the Art: While the level of predictability in the art of copper treatments is high, the level of predictability in the art for a high-frequency percussion treatment is very low. An ordinarily skilled artisan would reasonably understand the equipment/actions performed in well-known treatments such as the extrusion forming and recrystallization treatment (as well as the annealing and fine shaping). Further, an ordinarily skilled artisan would readily understand the equipment/actions performed in similar “percussive” steps such as peening or forging and would require minimal direction from the inventors to perform these. However, given the lack of any disclosure in the prior art (Factor “C” above) as well as the lack of clarity regarding the metes and bounds of the step, a person of ordinary skill in the art would not readily understand what is being performed/done in the high-frequency percussion gradient step, such that the predictability is very low and a high level of direction would be necessary from the inventors in the specification. 
Amount of Direction Provided by the Inventors: A review of the “detailed description” of the specification (page 9 – 10) shows that substantial direction is provided by the inventors for the 
Existence of Working Examples: 
The Quantity of Experimentation Required: In view of the above factors, the quantity of experimentation necessary for a person of ordinary skill in the art to use the method, specifically, how to perform the high-frequency percussion gradient step, is high and undue.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 5, and 9 – 14, the phrase “high-frequency percussion gradient” is indefinite. It is unclear what the phrase means and what the gradient is for. For example, is it a graded frequency, or a graded percussion force, or is the result a graded microstructure or surface quality. For purposes of examination, the phrase will be interpreted simply as a high-frequency percussion treatment.

Regarding claim 1, the phrase “high-frequency” and “30,000 times/min to 40,000 times/min” in combination with “number of percussion times is 1 to 3” is indefinite. Specifically, it is unclear how a “frequency” or a “rate” (30,000 – 40,000) could be determined or calculated if the percussion is only 

Regarding claim 1, the phrase “a deep cone” is indefinite. The term "deep" is a relative term which renders the claim indefinite.  The term "deep cone" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To clarify, it is unclear what the metes and bounds of “a deep cone” are and what would distinguish it from a simple cone shape. Further, the specification does not explicitly state/define a depth of the cone that is required, in order for the cone to be a “deep cone”. For purposes of examination, the phrase “a deep cone” will be interpreted as only requiring a cone shape without limiting the depth of the cone. 

Regarding claims 1 – 14, the phrase “a gradient control method for a microstructure ultrafine crystallization” is indefinite. It is unclear what this means. It is unclear what “gradient control” means and what the metes and bounds of the phrase area. Additionally, it is unclear what “microstructure ultrafine crystallization” means. For purposes of examination, the phrase will be interpreted as “A method for controlling the gradient of an ultrafine crystallization microstructure”. 

Regarding claims 4 – 5 and 7 – 14, the phrase “a vacuum degree of the vacuum heat treatment furnace is more than or equal to 2 x 10-3 Pa”, is unclear. It is unclear whether the wording of “vacuum degree” is meant that the pressure of the furnace is below 2x10-3 Pa or whether the pressure of the furnace is more than or equal to 2x10-3 Pa. For purposes of examination, the former interpretation will be taken. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoqi (CN101294238, using espacenet translation) in view of Wang (CN104630674, using espacenet translation) and in further view of Bleicher (NPL, “Mechanism of surface modification using machine hammer peening technology”)

Regarding claim 1, Xiaoqi teaches a method for producing a uniform ultra-fine grain material [0002] from copper material [0018]. Xiaoqi further teaches that the method includes the steps of;
homogenization annealing at 350 – 600°C for 1 – 2.5 hours (60 – 150 min) [0009]
extrusion deformation at a rate of 0.1 – 5 mm/s for 2 – 4 times [0012, 0013]
annealing at a temperature of 100 – 250°C for 0.5 – 2 hours (30 – 120 min) [0014]

Xiaoqi does not explicitly teach producing a shaped charge liner from the copper material. 

Wang teaches a method for making conical shell copper parts [title] including for weapons [0004, line 29] and shaped charge liners of weapons [0004, line 50]. Wang teaches a method similar to Xiaoqi including the steps of warm extrusion plastic deformation, homogenization annealing, cold extrusion plastic deformation, recrystallization annealing [0015 – 0018]
	Wang explicitly teaches that, in shaped charge liners, the grain size and low stress state of the cone significantly improve the length and stability of the jet [0004, line 34 – 36]. Wang further discloses that surface quality, including surface smoothness is important for shaped charge liners [0022] as well as uniform crystal grain structure [0007]. 



Xiaoqi in view of Wang does not explicitly teach a high-frequency percussion gradient step.

	Bleicher teaches using machine hammer peening technology to reduce surface roughness and achieve up to mirror-like surfaces [Abstract]. Bleicher further teaches that the electro-magnetic actuator system in the machine hammer peening can achieve an operating frequency of up to 500 Hz (equivalent to 30,000 impacts/min), which overlaps with the claimed percussion speed [Experimental Set up]. Bleicher further teaches in the experiment that following a two-step peening process (interpreted as the “number of percussion times” as claimed), which falls within the claimed range of 1 to 3, a surface roughness of 0.05 µm is achieved on the material in both directions. Bleicher further teaches that the force of the impact of the hammer peening is based on a variety of factors including the roughness of the unpeened surface and the process parameters [page 2, left column], and that the process parameters including force impact, can be optimized in order create a surface where the height 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Xiaoqi in view of Wang and added a step of hammer peening, as taught by Bleicher in order to enhance/improve the surface smoothness. 
Further, it would have been obvious to a person of ordinary skill in the art to have optimized the impact force (i.e. the percussion force) in order to create a surface where the peened and unpeened surfaces were the same height. “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
Regarding claim 2, Xiaoqi in view of Wang and Bleicher teaches the invention as applied above in claim 1. Xiaoqi further teaches that the extrusion speed is 0.1 – 5 mm/s (interpreted as the deformation speed), which overlaps with the claimed range of 2 – 5 mm/s, for 2 – 4 passes, which overlaps with the claimed range of 4 – 8 passes [0012, 0013]. While Xiaoqi does not explicitly teach the deformation rate per pass, given that the deformation ratio/percent, would depend upon the desired size and shape of the shaped charge of Wang as well as the size/shape of the starting material, it would have been obvious to a person of ordinary skill in the art to have optimized the deformation ratio/percent of the extrusion, in order to achieve a desired size/shape from a selected material with a size/shape. “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).


Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoqi (CN101294238, using espacenet translation) in view of Wang (CN104630674, using espacenet translation) and Bleicher (NPL, “Mechanism of surface modification using machine hammer peening technology”), as applied to claim 1 above, in further view of Jones Metal Products (NPL, 2012, “Benefits of Vacuum Heat Treatment”)

Regarding claims 3 – 4 and 8, Xiaoqi in view of Wang and Bleicher teaches the invention as applied above in claim 1. Xiaoqi teaches that during the annealing treatment (interpreted as the recrystallization treatment as claimed), the temperature is 100 – 250°C, which overlaps with the claimed range of 180 – 250°C, and held for 0.5 – 2 hours (30 – 120 min), which overlaps with the claimed range of 45 – 75 min [0014]. Additionally, Xiaoqi teaches that during the homogenization annealing, prior to the extrusion deformation, the temperature is 350 – 600°C, which overlaps with the claimed range of 400 – 450°C, for a time of 1 – 2.5 hr, which overlaps with the claimed range of 1.5 – 2 hr [0009]. 
Wang teaches that a vacuum heat treatment is used for the recrystallization annealing step [0043]. However, Xiaoqi in view of Wang and Bleicher does not explicitly teach both the annealing treatment (recrystallization treatment) and homogenization annealing (annealing treatment) are performed in a vacuum heat treatment furnace. 
	
	Jones Metal Products teaches information regarding vacuum heat treatments. Jones teaches that vacuum heat treatment can be used for softening or stress relieving to prepare for further forming [Vacuum Heat Treatment Applications, 2nd paragraph] and many parts removed from the furnish do not require washing, cleaning, or polishing prior to the next operation. 

Further, it would have been obvious to a person of ordinary skill in the art to have used the vacuum pressure of vacuum furnace disclosed by Wang of 1.5x10-3 Pa [0043], which falls within the claimed range, with a reasonable expectation of success to achieve predictable results, given that the vacuum furnace would necessarily have a pressure value.
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoqi (CN101294238, using espacenet translation) in view of Wang (CN104630674, using espacenet translation) and Bleicher (NPL, “Mechanism of surface modification using machine hammer peening technology”), as applied to claim 2 above, in further view of Jones Metal Products (NPL, 2012, “Benefits of Vacuum Heat Treatment”)

Regarding claims 6 – 7, Xiaoqi in view of Wang and Bleicher teaches the invention as applied above in claim 2. Xiaoqi teaches that during the annealing treatment (interpreted as the recrystallization treatment as claimed), the temperature is 100 – 250°C, which overlaps with the claimed range of 180 – 250°C, and held for 0.5 – 2 hours (30 – 120 min), which overlaps with the claimed range of 45 – 75 min [0014]. Additionally, Xiaoqi teaches that during the homogenization annealing, prior to the extrusion deformation, the temperature is 350 – 600°C, which overlaps with the claimed range of 400 – 450°C, for a time of 1 – 2.5 hr, which overlaps with the claimed range of 1.5 – 2 hr [0009]. 
Wang teaches that a vacuum heat treatment is used for the recrystallization annealing step [0043]. However, Xiaoqi in view of Wang and Bleicher does not explicitly teach both the annealing treatment (recrystallization treatment) and homogenization annealing (annealing treatment) are performed in a vacuum heat treatment furnace. 

Jones Metal Products teaches information regarding vacuum heat treatments. Jones teaches that vacuum heat treatment can be used for softening or stress relieving to prepare for further forming [Vacuum Heat Treatment Applications, 2nd paragraph] and many parts removed from the furnish do not require washing, cleaning, or polishing prior to the next operation. 

Further, it would have been obvious to a person of ordinary skill in the art to have used the vacuum pressure of vacuum furnace disclosed by Wang of 1.5x10-3 Pa [0043], which falls within the claimed range, with a reasonable expectation of success to achieve predictable results, given that the vacuum furnace would necessarily have a pressure value.
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

   
	
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2020/0181722 – Fabricating method for creating gradient nanostructure in a surface
US2019/0299480 – Method for micromachining at high speeds with vibrating cutting tool
US2014/0026776 – Copper based bulk metallic alloys for shaped charges and various treatments method therefor
US2005/0092397 – Ultrasonic impact treatment for welded areas to improve relaxation and fatigue resistance
US 5,039,355 – Process for obtaining a very fine texture in a copper cone for shaped charges.
CN104388859 – Method for improving strength and plasticity in copper aluminum alloy using various treatments including surface molecular attrition treatment (SMAT)
RU2231739 – Method for producing shaped-charge projectiles with similar method steps

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731